Citation Nr: 0630686	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  94-36 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pilonidal cyst excision residuals.

2.  Entitlement to a compensable rating for right fifth 
finger fracture residuals.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left foot injury prior to September 18, 1997.

4.  Entitlement to a rating in excess of 30 percent for a 
left foot disability from September 18, 1997.


REPRESENTATION

Appellant represented by:	AMVETS



WITNESSES AT HEARING ON APPEAL

Appellant, her mother, her father and a friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1983 to May 1992, and also had a period of active duty 
for training (ACTDUTRA) with the United States Army Reserve 
from December 1981 to April 1982.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1993 rating decision by the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO).  This case was 
before the Board in February 2004 when it was remanded for 
additional development.

The matter of entitlement to a rating in excess of 30 percent 
for a left foot disability from September 18, 1997, is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
is required on her part.


FINDINGS OF FACT

1.  Since the award of service connection, the veteran's 
pilonidal cyst excision residuals have been manifested by 
complaints of some discomfort with sitting and objective 
findings of well-healed surgical scars in the sacral area 
measuring less than 12 square inches, periodic scar 
tenderness, no drainage, and no evidence of limitation of 
function.

2.  Since the award of service connection, the veteran's 
right fifth finger fracture residuals have been manifested by 
occasional complaints of discomfort, swelling and cramping, 
with no evidence of ankylosis.

3.  Prior to September 18, 1997, the veteran's service-
connected left foot disability is shown to have caused severe 
incomplete paralysis, but not greater disability.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's pilonidal cyst excision residuals.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, 
Diagnostic Codes (Codes) 7803, 7804, 7805 (2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.118, Codes 7801, 7802, 7803, 
7804, 7805 (2005). 

2.  A compensable rating is not warranted for the veteran's 
right fifth finger fracture residuals.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, Codes 5152-
5156, 5219, 5227 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.71a, Codes 5227, 5230 (2005).

3.  A 30 percent rating is warranted for the veteran's 
service connected left foot disability for the period prior 
to September 18, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.120, 4.123, 
4.124, 4.124a, Codes 8521, 8621, 8721 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  With respect to the claims decided 
herein, the initial adjudication preceded enactment of the 
VCAA.  The veteran was provided content-complying notice by 
January 2005 and March 2006 letters (including, in the 
January 2005 letter, to submit any evidence in her possession 
pertaining to the claims, and, in the March 2006 letter, 
notice regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)).  She 
was given ample time to respond.  Thereafter, the claims were 
readjudicated.  See May 2006 Supplemental Statement of the 
Case.  

Regarding the duty to assist, the veteran has been afforded 
appropriate VA examinations.  She has not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  Evidentiary development is 
complete.  VA's duty to assist is also satisfied.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The veteran's 
entire history is reviewed when making disability 
evaluations.  Id.; 38 C.F.R. § 4.1.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
of Appeals for Veterans Claims (Court) noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected and an appeal where service 
connection was previously granted (and the initial rating was 
previously assigned).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned with the grant of service connection, 
evaluation of all of the medical evidence since the grant of 
service connection and consideration of the appropriateness 
of "staged ratings" is required.  See Fenderson, 12 Vet. App. 
at 126.

At the outset, it is noteworthy that the portions of VA's 
Ratings Schedule pertaining to evaluation of disabilities of 
the skin were amended during the pendency of this appeal.  
From their effective dates the veteran is entitled to a 
rating under the revised criteria (if such are found more 
favorable).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

I.  Pilonidal Cyst 

The criteria for rating skin disorders were revised, 
effective August 30, 2002.

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Codes 7803, 7804 (2002).  Scars may also be rated 
based on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Code 7805 (2002).

Under the criteria that became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803 (2005).  A note 
following this diagnostic code provides that an unstable scar 
is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  In addition, a 10 
percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Code 7804 
(2005).  Notes following Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118, Code 7805 
(2005).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Code 7801 (2005).

A note following Code 7801 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or the trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Another note following Code 7801 provides that a 
deep scar is one associated with underlying soft tissue 
damage.

Moreover, scars that are superficial, are not productive of 
limitation of motion, and are not on the head, face, or neck 
warrant a 10 percent evaluation if they involve an area or 
areas of 144 square inches (929 sq. cm) or more.  38 C.F.R. § 
4.118, Code 7802 (2005).  Notes following Code 7802 provide 
that a superficial scar is one not associated with underlying 
soft tissue damage and that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or the trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.

In the case at hand, the veteran's service medical records 
note that a pilonidal cyst incised and drained in August 1988 
with no residuals.

February 1993 VA examination report notes no complaints or 
findings related to a pilonidal cyst.

A July 1993 rating decision granted service connection for 
pilonidal cyst and awarded a noncompensable rating, effective 
May 27, 1992.

A February 1995 VA examination report notes that the veteran 
first noticed a pilonidal cyst at the midline of the buttock 
in 1980.  She underwent surgery for its removal at that time.  
Thereafter, in 1988, she was hit while playing medicine ball, 
fell on her buttocks and injured the suture line of the 
pilonidal cyst resection.  The site became infected and 
required incision, drainage and oral antibiotics.  
Thereafter, she had pain in the area.  She complained that 
the area became sore and red with prolonged sitting.  She 
also complained of flare-ups, once or twice a year, when the 
scar became inflamed and she had to stay in bed for three or 
four days because it was not possible to sit.  Examination 
revealed a well-healed, two-centimeter scar at the site of 
the pilonidal cyst.  There was no drainage, erythema, or 
swelling.  There was tenderness to palpation at the upper and 
lower pole of the scar, but not in the surrounding area.  The 
diagnosis was status post-pilonidal cyst removal with 
intermittent recurrent soreness at the site one to two times 
a year.

At a January 1995 personal hearing, the veteran testified 
that she had flare-ups of her pilonidal cyst two or three 
times a month.  She also testified that sitting was usually 
painful.

VA treatment records note that the veteran underwent incision 
and drainage of her pilonidal cyst in March 1995.  The 
operation report notes that the veteran had been complaining 
of not being able to sit down without pain. 

A July 1995 rating decision granted an increased 10 percent 
rating for pilonidal cyst, effective May 27, 1992.  
Thereafter, the veteran continued her appeal.

VA treatment records note that the veteran underwent incision 
and drainage of her pilonidal cyst in December 1995 and 
excision of her pilonidal cyst in January 1996.

October 1998, December 2000 and February 2001 VA examination 
reports note that the veteran had undergone six separate 
pilonidal cystectomies and at various times had required 
antibiotic therapy for inflammation at this site.  In October 
1998, the veteran complained of flares of pain, redness and 
swelling on a more frequent basis of two or three times per 
month.  In February 2001, she reported having flare-ups once 
a month that lasted for one or two days.  During these 
flares, she had difficulty sitting, but noticed no discharge 
of blood.  Sacral examination revealed multiple well-healed 
surgical scars without erythema, nodularity, or heat.  There 
was no evidence of fistula tracking.  There was significant 
tenderness noted with palpation throughout the scar.  The 
impression was pilonidal cyst with recurrent flare-ups.

A November 2005 VA examination report notes the veteran's 
history of surgery for draining pilonidal cysts.  The veteran 
denied any current draining, but reported that the skin felt 
"tight."  She complained that sitting caused some 
discomfort; therefore, she tended to sit on either one 
buttock or the other.  Prolonged sitting could result in 
tenderness that required her to soak in a bathtub for relief.  
Examination revealed no drainage, scar tenderness, keloid 
formation, inflammation, or evidence of an active cyst.  A 
linear scar measuring four and one-fourth inches was noted 
extending from the sacral area to the coccyx.  To the left of 
this scar was another scar measuring seven-eighths inches, 
apparently from a stab wound for drainage.  The scars were 
well healed, not nodular and normal color.  The examiner 
noted that, on this part of the body, the area of tissue is 
naturally more affixed to the underlying structures.  The 
examiner noted that there remained tightness and discomfort 
in the area of the cyst surgeries.
The veteran's service-connected pilonidal cyst excision 
residuals are currently rated 10 percent under Code 7804.  
This is the maximum rating available under that Code under 
both the former and the revised rating criteria.  

The Board has considered whether there is any other schedular 
basis for granting a rating in excess of 10 percent, but has 
found none.  In particular, the Board notes that there is no 
medical evidence indicating that the scars are deep or 
involve an area exceeding 12 square inches.  See Code 7801 
(2005).

Although, the veteran has complained of some discomfort when 
sitting, no limitation of function has been noted on 
examination.  (By rating decision dated in July 1995, the 
veteran was awarded service connection for disabilities of 
the lumbar and thoracic spine.  The Board notes that these 
disabilities may also impact the veteran's ability to sit for 
extended periods of time.  The Board also notes that 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses is to be avoided.  38 
C.F.R. § 4.14.)  Therefore, the Board finds that a rating 
under Code 7805 would be inappropriate.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to pilonidal 
cyst excision residuals.  38 C.F.R. § 3.321(b)(1).  
Consequently, referral for extraschedular consideration is 
not warranted.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 10 percent 
for pilonidal cyst must be denied.  38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Right Fifth Finger

The criteria for rating disabilities of the fingers were 
revised, effective August 26, 2002.
The criteria in effect prior to August 26, 2002 provided a 0 
percent rating for ankylosis of any finger other than the 
thumb, index, or middle finger.  38 C.F.R. § 4.71a, Code 
5227.  This code appears to provide for a noncompensable 
rating whether the ankylosis is favorable or unfavorable, 
inasmuch as the ratings for the thumb, index and middle 
finger distinguished between favorable and unfavorable 
ankylosis while the criteria in Code 5227 did not.  It also 
directed that extremely unfavorable ankylosis be rated as 
amputation under Codes 5152 through 5156.  38 C.F.R. § 4.71a, 
Code 5227 (2002).  Extremely unfavorable ankylosis existed 
where all joints of the finger were in extension or in 
extreme flexion, or with angulation of bones.  Note (a) 
following Code 5219.

Under the revised version of Code 5227 a single 0 percent 
rating is to be assigned irrespective of whether the 
ankylosis of the ring or little finger is favorable or 
unfavorable.  A note to that Code also directs adjudicators 
to consider whether rating as amputation is warranted and 
whether an additional rating is warranted for resulting 
limitation of motion of other digits or interference with 
overall functioning of the hand.  38 C.F.R. § 4.71a, Code 
5227 (2005).  The revised rating criteria essentially 
retained the definition of unfavorable ankylosis that was in 
the former rating criteria.

Additionally, under the revised regulations addressing the 
rating of service-connected musculoskeletal disabilities of 
individual fingers of one hand, a zero percent rating is to 
be assigned for any limitation of motion of the ring or 
little finger.  38 C.F.R. § 4.71a, Code 5230 (2005).

In the case at hand, the veteran's service medical records 
note that she fractured her right fifth metacarpal in October 
1984 and sustained a subsequent similar injury in February 
1989.

By rating decision in July 1993, the RO granted service 
connection for residuals of fractured right fifth metacarpal, 
rated noncompensable.  The veteran appealed the rating 
assigned.

The veteran testified at a January 1995 personal hearing that 
she is right handed.  She stated that her right hand cramps 
and swells when she writes.  She also stated that she loses 
her grip because of cramping in her 4th and 5th fingers.

On May 1995 VA examination, the veteran reported that her 
service-connected right fifth finger disability gave her 
minimal discomfort.  On examination, she was able to make a 
fist well with her right hand.  She was able to extend her 
metacarpal phalangeal joint completely, although there was 
slight deformity.

An October 1998 VA examination report notes the veteran's 
complaints of significant hand cramping in cold weather or 
when writing.  The veteran stated that, because of pain and 
spasm, it was difficult to do any manual wrenching or 
gripping.  Upon examination, there was no evidence of 
effusion, heat, or rubor.  The right fifth finger was tender 
to palpation.  Fine motor coordination appeared to be intact.  
Neurological examination was normal.

On December 2000 VA examination, the veteran denied having 
chronic pain in her right fifth finger.  She indicated that 
use of the finger was normal.  Examination of the right fifth 
finger revealed no tenderness.  Range of motion was normal.  
The examiner noted that there were no significant residual 
problems.

On February 2001 VA examination, the veteran reported that 
she had no chronic daily pain in her right fifth finger.  She 
stated that if she wrote more than two pages at a time, she 
had some cramping of the finger; otherwise, she was 
asymptomatic.  Examination revealed slight bony deformity at 
the metacarpal area.  There was no tenderness.  Range of 
motion and strength were normal.  

A November 2005 VA examination report notes that the veteran 
reported some discomfort in the medial aspect of her right 
hand when it is resting on an object or touched.  She also 
reported some discomfort when gripping, but denied any 
weakness in the fifth finger, which flexed and extended 
normally.  Examination revealed normal function and strength 
of grip and extension of the right fifth finger.  The 
examiner noted that range of motion of the fifth finger was 
normal.  Specifically, measurement by a goniometer revealed 
that the veteran was able to flex her fifth finger at the 
middle phalangeal joint to 90 degrees, at the proximal 
interphalangeal joint to 100 degrees, and at the distal 
phalangeal joint to 70 degrees.  The veteran was able to 
extend her fifth finger to 0 degrees.  X-rays showed some 
irregularity of the fifth metacarpal compatible with an old 
fracture, but no active disorder was found.

In light of the above findings, which show no ankylosis or 
any limitation of motion, the Board concludes that the 
disability picture does not support entitlement to a 
compensable rating for the right fifth finger.  As noted 
above, the former and revised rating criteria provide no 
basis to award a compensable evaluation in the absence of 
extremely unfavorable ankylosis.

The veteran has, on occasion, complained of discomfort, 
cramping and swelling in her right fifth finger.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40 and 4.45 is warranted in order to 
compensate a veteran for functional loss due to pain, 
weakened movement, excess fatigability, incoordination or 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, a 0 percent rating is the 
maximum available under Codes 5227 and 5230 (prior to and 
from August 26, 2002).  In light of the Court's holding in 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the veteran is 
not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 
and 4.45 (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether a higher rating is assignable under 38 
C.F.R. §§ 4.40 and 4.45).

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, the 
veteran has not alleged, nor does the evidence of record 
reflect or suggest, that there are factors warranting an 
extraschedular rating, such as marked interference with 
employability or frequent hospitalizations due to right fifth 
finger fracture residuals.  38 C.F.R. § 3.321.  Consequently, 
referral for extraschedular consideration is not warranted.

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a compensable rating for right 
fifth finger fracture residuals must be denied.  38 C.F.R. § 
4.3; Gilbert, supra.

III.  Left Foot, Prior to September 18, 1997

In rating disability involving injury to the peripheral 
nerves and their residuals, attention is to be given to the 
site and character of injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2005).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 
(2005).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a (2005).  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Id.  The ratings for peripheral nerves are 
for unilateral involvement; when bilateral, they are combined 
with application of the bilateral factor.  Id.  The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Code 8521 provides the rating criteria for paralysis of the 
external popliteal nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the external 
popliteal nerve, which is rated as 40 percent disabling, 
contemplates foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
Disability ratings of 10 percent, 20 percent and 30 percent 
are assignable for incomplete paralysis which is mild, 
moderate or severe in degree, respectively.  38 U.S.C.A. 
§ 4.124a, Code 8521 (2005).  Code 8621 refers to neuritis of 
the external popliteal nerve while Code 8721 refers to 
neuralgia of the external popliteal nerve.

The veteran's service medical records note that she had a 
ganglion cyst removed from the fifth tendon on the dorsal 
aspect of her left foot in 1990.  Sural and cutaneous nerve 
involvement was noted.  In June 1992, she underwent 
additional surgery on her left foot; the left sural nerve and 
some of its branches were removed.  Thereafter, she 
complained of burning pain in her left foot.  In July 1992, 
it was discovered that she had developed a post-operative 
infection in her left foot.

A November 1992 VA examination report notes the veteran's 
complaints of pain and occasional swelling in her left foot.  
She complained that she was unable to stand for more than one 
hour or walk long distances.  Examination revealed pronounced 
hyperesthesia along the distal portion of her surgical 
incision on the left foot; she withdrew from even light 
contact.  Dorsiflexion, plantar flexion, inversion and 
eversion of the left foot were normal, with complaints of 
pain on inversion.  There was no increased warmth or 
erythema.

A February 1993 VA examination report notes the veteran's 
complaints of pain and swelling in her left foot that 
prevented her from walking any great distance or standing for 
any significant length of time.  She also reported that she 
lost normal sensation to touch over the left lateral foot and 
over the left fourth and fifth toes.  Examination revealed 
markedly diminished sensation to light touch and pinprick 
over the lateral left foot and over the left fourth and fifth 
toes.  There was also tenderness to palpation and mild, non-
pitting edema over this region.  The veteran had minimal 
movement of her left fifth toe.  She was able to dorsiflex 
and plantar flex her left foot only with some discomfort.

By rating decision in July 1993, the RO granted service 
connection for residuals of nerve entrapment of the left 
foot, rated 20 percent, effective May 27, 1992.  The veteran 
appealed the rating assigned.

Private treatment records note that the veteran underwent 
scar revision and nerve excision of the left foot on October 
14, 1993.

A July 1994 treatment record from SS, the veteran's private 
podiatrist, notes that the veteran was seen with complaints 
of extreme pain in her left foot.  She reported that she had 
experienced partial relief in the past with two injections.

Private treatment records note that the veteran underwent 
neurolysis of the superficial peroneal and sural nerves of 
the left foot on July 18, 1994.

An undated letter from Medical Diagnostic Systems notes that 
the veteran began using a Sequential Compression Pump on 
September 16, 1994, to treat the pain in her left foot. 

In a January 1995 letter, Dr. SS stated that currently, the 
veteran complained of increasing pain in her left foot.  Dr. 
SS noted that NSAIDs, pain medications, home compression 
boots, physical therapy, casting, injections and rest had 
been tried; however, because of the severity of her pain, the 
veteran was willing to discuss amputation of her left foot.

An April 1995 VA neurological examination report notes the 
veteran's complaints of pain and occasional swelling in her 
left foot since her third left foot surgery in July 1992.  
Examination revealed no gross deformity or atrophy of any 
major muscle groups in the left lower extremity.  Reflexes at 
the patellae and ankles were symmetrical and 1+.  There was 
no significant weakness in the left foot in dorsiflexion, 
planar flexion, eversion, or inversion; however, range of 
motion was limited in some respects due to pain and 
tenderness.  Flexion of the left fifth toes was somewhat 
weaker and there was no significant extension of that toe.  
There was some mild sensory loss around the area of the 
surgical scar and just distal to the calcaneus.  The examiner 
stated, "Over the course of the last year a moderate amount 
of disability and discomfort have occurred from this 
neuropathy."

VA clinical records note that the veteran underwent 
exploratory surgery in November 1995.  Abnormal tissue was 
removed from her left foot.

An August 19, 1997 VA outpatient treatment record notes the 
veteran's complaints of a constant, sharp, burning sensation 
in her left foot, with constant throbbing and an occasional 
stabbing sensation.  She had tried a TENs unit in 1992, but 
it provided no relief.  

The Board finds that for the period prior to September 18, 
1997 the medical evidence of record presents a disability 
picture nearly approximates severe incomplete paralysis of 
the popliteal nerve, warranting a 30 percent rating under 
Code 8521.  Specifically, throughout the period, the severity 
of the veteran's left foot pain limited her ability for 
prolonged walking or standing.  In January 1995, her private 
physician indicated that her complaints of pain were so 
severe that she was willing to consider amputation of the 
foot.  In August 1997, she stated that her pain was constant.  
Furthermore, a February 1993 VA examination report notes 
findings of markedly diminished sensation to light touch and 
pinprick over the lateral left foot and the fourth and fifth 
toes.

Although the April 1995 VA examiner characterized the 
veteran's disability as "moderate," that use of the 
terminology is not dispositive in this matter.  38 C.F.R. §§ 
4.2, 4.6.  Resolving reasonable doubt in favor of the 
veteran, the Board finds that the evidence supports the grant 
of a 30 percent rating for severe incomplete paralysis.

The evidence of record does not show that a rating greater 
than 30 percent is warranted for the left foot disability at 
any time prior to September 18, 1997 (with the exception of 
various periods when there was a temporary total rating for 
post-surgical convalescence).  The medical evidence of record 
does not show complete external popliteal nerve paralysis.  
Specifically, there is no evidence of foot drop, slight droop 
of first phalanges of all toes, an inability to dorsiflex the 
foot, lost abduction of foot, weakened adduction, or 
anesthesia covering the entire dorsum of the foot and toes.  
Therefore, there is no basis for assigning a rating in excess 
of 30 percent.  


ORDER

A rating in excess of 10 percent for pilonidal cyst excision 
residuals is denied.

A compensable rating for right fifth finger fracture 
residuals is denied.

A 30 percent rating, but no higher, rating is granted for the 
veteran's left foot disability for the period prior to 
September 18, 1997, subject to the regulations governing 
payment of monetary awards.


REMAND

For the period beginning September 18, 1997, the veteran's 
service-connected left foot disability has been rated 30 
percent under Code 8521.  The evidence of record reveals that 
the veteran underwent surgeries for pain management in May 
2002 and February 2003.  Thereafter, she underwent a VA 
examination in November 2005.  However, the report of this 
examination is not adequate for rating purposes.  The 
examination report simply does not address the presence or 
absence of all the symptoms in the criteria for a higher 
rating for this disability.  The Court has stated that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
complete VA neurological examination in 
order to assess the current nature and 
degree of severity of her service-
connected left foot disability.  The 
claims file must be made available to the 
examiner prior to the examination, and 
the examiner is asked to indicate in the 
report that the claims file was so 
reviewed.  

The examiner should indicate what nerves 
are involved in the veteran's service-
connected left foot disability, and 
whether that involvement constitutes 
mild, moderate, or severe incomplete 
paralysis, or complete paralysis.  To 
that end, the examiner should note the 
presence or absence of the following: 
foot drop, slight droop of first 
phalanges of all toes, dorsiflexion of 
the foot, extension of proximal phalanges 
of toes, abduction of foot, weakened 
adduction, anesthesia covering the entire 
dorsum of foot and toes.  The examiner 
should explain the rationale for all 
opinions given. 

2.  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran, and her representative must be 
provided a supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


